Citation Nr: 0829114	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO. 06-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a head and neck 
injury.

4. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1967 to March 1970 and 
from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran has been represented by legal counsel with the 
"Veterans Advocacy Group" throughout the pendency of these 
proceedings. The veteran's November 2005 notice of 
disagreement and substantive appeal reflect that counsel has 
made no specific contention or argument in support of the 
appeal. 


FINDINGS OF FACT

1. The veteran's service-connected PTSD causes occupational 
and social impairment as manifested by intrusive thoughts, 
occasional nightmares, some irritability, some avoidance 
behaviors, startle response, and some reduced impulse control 
with no evidence of intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively; spatial disorientation; or neglect of 
personal appearance and hygiene.

2. The veteran does not have a current left knee disability.

3. The veteran does not have a current head/neck disability.

4. The veteran's current bilateral hearing was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is the veteran's bilateral hearing loss 
otherwise related to the veteran's active duty service.
CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
50 percent for PTSD have not been approximated. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2. A left knee disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3. A head/neck injury disability was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4. Bilateral hearing disability was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2005, May 2005, and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims, as well 
as specifying what information and evidence must be submitted 
by him and what information and evidence will be obtained by 
VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until March 2006. However, the Board finds that 
the veteran was not prejudiced by this timing error because 
the denial of the service connection claims in this appeal 
renders moot any question as to the appropriate disability 
rating and effective date to be assigned. 

With respect to the veteran's claim for an increased rating 
for his service-connected PTSD disability, this appeal arises 
from the veteran's disagreement with the disability rating 
assigned following the grant of service connection for PTSD.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. The veteran was not afforded 
a VA examination with respect to his left knee and head/neck 
trauma claims. However, as the competent evidence of record 
shows no current complaints or diagnoses of left knee or 
head/neck problems, the Board finds there is no evidence 
suggesting that the veteran has current left knee and/or 
head/neck disabilities. Therefore, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.


Analysis

Increased Rating - PTSD

Although the veteran through his representative has made no 
specific contention in support of his claim, the Board has 
carefully examined the record in light of the applicable law 
and finds that the evidence does not approximate findings 
supportive of an increased rating. 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

In August 2004 VA treatment notes, the veteran stated he was 
having emotional problems. The veteran became tearful when 
discussing his youngest son's suicide. The veteran reported 
increasing intrusive thoughts and nightmares, avoidance 
behavior, loss of interest in pleasure activities, sleep 
disturbance, difficulty with attention and concentration, and 
depression. On examination, the veteran was appropriately 
dressed and groomed. He was cooperative, but depressed. There 
was no evidence of tangential thinking or a thought disorder. 
Throughout the interview, the veteran was oriented for 
person, place, and time. 

Separate August 2004 VA treatment notes show the veteran was 
assigned Global Assessment of Functioning (GAF) scores 
ranging from 55 to 60.

A September 2004 VA treatment note shows that the veteran was 
calm and alert during the interview. He stated that he had a 
good weekend and that his mood was much improved. He stated 
that with therapy and medication, he had seen a significant 
positive change in his mood and outlook on life. The examiner 
assigned a GAF score of 58.

A separate September 2004 VA treatment note shows that the 
veteran had been attending group counseling sessions and that 
he reported that the support he had been getting was helping 
him. He reported that he was learning to deal with family 
conflicts. He reported that his PTSD symptoms were much 
improved. He said that it was only about one night a week 
that his symptoms flared up. He noted that his interpersonal 
relationships were good, as was his daily functioning. He 
denied any suicidal thoughts. The examiner noted that the 
veteran's speech was regular in rate and rhythm and that his 
thought process was logical and that there was no evidence of 
psychosis, mania, dementia, or anxiety attacks. The veteran 
denied any suicidal or homicidal ideations or thoughts. The 
examiner assigned a GAF score of 60.

An October 2004 VA PTSD clinic note shows that the veteran 
appeared calm and alert. His affect was appropriate to the 
topic of conversation. The veteran reported more distressing, 
intrusive thoughts about his own son's suicide after recently 
learning about the suicide of the son of a friend. The 
examiner assigned a GAF score of 58.

A November 2004 VA PTSD clinic note shows that the veteran 
was calm and alert and his affect was euthymic. The examiner 
noted that the veteran processed a range of thoughts and 
feelings about his current circumstances and his efforts to 
cope constructively. The examiner assigned a GAF score of 60.

A June 2005 VA examination report shows that the veteran 
reported recurrent and intrusive distressing recollections, 
persistent avoidance of stimuli, and increased arousal. The 
veteran reported that his intrusive recollections occur "not 
very often" and that he had about one combat-related 
nightmare per month, as long as he took his medication. He 
reported that his previous flashbacks had stopped because of 
his medication. The veteran reported that his PTSD treatment 
was helping him. He reported mild levels of amnesia. The 
veteran did note that he no longer went hunting, but had not 
done so since the suicide of a child, committed with a 
firearm. The veteran said that his medications were helping 
him sleep better and that was better able to control his 
temper and irritability. The veteran also stated that certain 
sounds will trigger a startle response, but not as bad as 
before.

The veteran reported that he had been married for 35 years 
and that he tinkered with old cars, attended church on a 
fairly regular basis, and worked as a truck driver - albeit 
the latter was with a new employer who afforded him a 
flexible schedule. The veteran reported that the new 
employment provided him with an isolated environment, which 
helped him to better function. 

The examiner noted that the veteran was clean, neatly groomed 
and casually dressed. His speech was unremarkable and his 
attitude was cooperative and attentive. His affect was 
restricted and his mood was anxious and depressed. The 
veteran was described as having a short attention span. The 
veteran's thought process and content were both unremarkable 
and there was no sign of delusions. His judgment was intact 
and he had good insight. The examiner stated that the veteran 
had a mild sleep impairment. There was no evidence of 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, or panic attacks. The examiner stated that the 
veteran had good impulse control with no episodes of 
violence. There was no evidence of suicidal or homicidal 
thoughts, ideation, plans or intent. His recent and remote 
memory were noted to be normal. The examiner assigned a GAF 
score of 57. 

2005 VA treatment records reflect that the veteran reported 
symptoms similar to what he reported at the June 2005 VA 
examination. He was assigned GAF scores of 58 to 60.

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

During the appeal period, the veteran clearly did not have 
symptoms associated with a 70 percent disability rating for 
PTSD such as intermittently illogical, obscure, or irrelevant 
speech (as noted above, all of the medical evidence shows his 
speech was coherent, appropriate, and logical); near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively (there was no 
evidence of panic attacks); spatial disorientation (the 
veteran was lucid and oriented at all of the examinations); 
or neglect of personal appearance and hygiene (the treatment 
records and all examination reports reflect that the veteran 
was neat and appropriately groomed).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability. See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms 
of a psychiatric disorder (which provide the primary basis 
for the rating assigned). See 38 C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  The Board notes that during this time period, the 
veteran's GAF scores ranged from 58 to 60, reflecting no more 
than moderate impairment.  

The Board notes that the veteran is in a long-term marriage, 
has a job, goes to church, works on old cars, and actively 
attends treatment sessions for his PTSD.  The record 
indicates that although it cannot be doubted that the 
veteran's PTSD has had a significant impact upon his family 
relationships, in particular acknowledged by the veteran to 
be of particular stress on his wife, the veteran nonetheless 
remains married. 

Indeed, a December 2005 treatment note indicates that the 
veteran was assisting both his daughter and her boyfriend, 
after the latter had apparently been 
unwittingly involved in storing property which was, also 
apparently, stolen without the boyfriend's knowledge. The 
treatment note indicates the veteran had encouraged the 
boyfriend to sever the ties that had led the boyfriend into 
this situation, as well as allowing his daughter to move back 
into the family home.
These factors only suggest that the veteran is family member 
committed to the well-being of his children - hardly evidence 
of an impairment in a family relationship.

During the appeal period, the medical evidence demonstrates 
that the veteran showed no evidence of illogical speech, 
psychotic or inappropriate thoughts or behavior, or 
inattentiveness to hygiene. In fact, the veteran was 
oriented, attentive, logical, and an active participant in 
his treatment, which appeared to be working well as the 
veteran reported that the medication and therapy helped 
reduce the severity of several of his PTSD symptoms.

The veteran's symptoms result in impairment consistent with a 
50 percent disability rating as they indicate social and 
occupational impairment with reduced reliability and 
productivity, but not occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood. Therefore, the 
Board finds that currently assigned 50 percent disability 
rating is appropriate and a disability rating in excess of 50 
percent is not warranted.




Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Left Knee and Head/Neck Trauma

Current VA treatment records and VA examination reports are 
silent for complaints of or treatment for a left knee 
disability or any sort of head or neck disability. In other 
words, there is no competent medical evidence of record 
showing that the veteran has a current left knee or head/neck 
disability. Service connection cannot be established without 
a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). As such, the Board finds that entitlement to 
service connection for a left knee and a head/neck disability 
is not warranted.

Bilateral Hearing Loss

A June 2005 VA examination report shows that the veteran has 
current bilateral hearing loss. The examiner opined that 
given the fact that the veteran did not have any hearing loss 
in 1966 and in 1977 at discharge from the Coast Guard, the 
veteran's current hearing loss was not likely related to his 
active duty service. There are no contrary medical opinions 
of record. Therefore, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
current bilateral hearing loss is etiologically related to 
his active duty service period.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial disability rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD) is 
denied.

Service connection for a left knee disability is denied.

Service connection for a head and neck injury is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


